IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRENTWOOD BOROUGH SCHOOL                    : No. 142 WAL 2015
DISTRICT                                    :
                                            :
                                            : Petition for Allowance of Appeal from
             v.                             : the Order of the Commonwealth Court
                                            :
                                            :
HEATHER HELD                                :
                                            :
                                            :
             v.                             :
                                            :
                                            :
HSBC BANK USA, N.A.                         :
                                            :
                                            :
             v.                             :
                                            :
                                            :
GROVE PROPERTIES, INC.                      :
                                            :
                                            :
PETITION OF: HSBC BANK USA, N.A.            :


                                       ORDER



PER CURIAM

      AND NOW, this 7th day of October, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, rephrased for clarity, is:


      (1)    When is a property “vacant” for purposes of Section 32(c) of the
             Pennsylvania Municipal Claims and Tax Lien Act?